DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
  
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation "a selected single mode active device" in lines 1-2.  It is not clear whether the "a selected single mode active device" is part of the planar optical waveguide structure or not.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPUB 2015/0010266 to Webster et al.
     Fig. 12A of Webster is reproduced for a reference.

    PNG
    media_image1.png
    352
    493
    media_image1.png
    Greyscale

     Webster shows the following.
     Claim 1. A planar optical waveguide structure, wherein:
the planar optical waveguide internally comprises a silica main waveguide 1205E for transmitting an optical signal, and an auxiliary waveguide (1205A-D) for assisting light entering;
the auxiliary waveguide comprises one or more silica auxiliary waveguides that are positioned at a predetermined center distance from the silica main waveguide.
     Claim 2. The planar optical waveguide structure according to claim 1, wherein the auxiliary waveguide specifically comprises two sub-auxiliary waveguides, wherein a first sub-auxiliary waveguide is located on an upper side of the silica main waveguide, and a second sub-auxiliary waveguide is located on a lower side of the silica main waveguide.
     Claim 3. The planar optical waveguide structure according to claim 2, wherein the first sub-auxiliary waveguide and the second sub-auxiliary waveguide each comprise a regular trapezoidal structure (¶0047),
wherein a trapezoid top and a light inlet of the silica main waveguide are located on a same side; a trapezoid bottom extends in a direction of light transmission, and a width of the trapezoid bottom is the same as a width of the silica main waveguide;
wherein side faces of a first sub-auxiliary waveguide trapezoid and a second sub-auxiliary waveguide trapezoid adjacent to upper and lower planes of the silica main waveguide are kept parallel to the upper and lower planes of the silica main waveguide respectively.
     Claim(s) 1-3 and 6-7 is/are further rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPUB 2015/0247974 to Painchaud et al.
     Fig. 29A of Painchaud is reproduced for a reference.

    PNG
    media_image2.png
    551
    624
    media_image2.png
    Greyscale

Painchaud shows the following.
     Claim 1. A planar optical waveguide structure, wherein:
the planar optical waveguide internally comprises a silica main waveguide (middle row of 132s and see ¶0056) for transmitting an optical signal, and an auxiliary waveguide (top and bottow row of 132s) for assisting light entering;
the auxiliary waveguide comprises one or more silica auxiliary waveguides that are positioned at a predetermined center distance from the silica main waveguide.
     Claim 2. The planar optical waveguide structure according to claim 1, wherein the auxiliary waveguide specifically comprises two sub-auxiliary waveguides, wherein a first sub-auxiliary waveguide is located on an upper side of the silica main waveguide, and a second sub-auxiliary waveguide is located on a lower side of the silica main waveguide.
     Claim 3. The planar optical waveguide structure according to claim 2, wherein the first sub-auxiliary waveguide and the second sub-auxiliary waveguide each comprise a regular trapezoidal structure,
wherein a trapezoid top and a light inlet of the silica main waveguide are located on a same side; a trapezoid bottom extends in a direction of light transmission, and a width of the trapezoid bottom is the same as a width of the silica main waveguide; wherein side faces of a first sub-auxiliary waveguide trapezoid and a second sub-auxiliary waveguide trapezoid adjacent to upper and lower planes of the silica main waveguide are kept parallel to the upper and lower planes of the silica main waveguide respectively.
     Re claim 6, the two inner layers of the middle 132s can be considered a main waveguide, and all other 132s can function as sub-auxiliary waveguide for examination purposes.
     Claim 7. The planar optical waveguide structure according to claim 6, wherein each sub-auxiliary waveguide is specifically of a regular trapezoidal structure, and four side faces connected with a trapezoid top and a trapezoid bottom are all inclined planes, wherein the trapezoid top and a light inlet of the silica main waveguide are located on a same side of a multi-core planar optical waveguide.  Fig. 29A shows the claimed feature.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webster.
Webster discloses every aspect of claimed invention except for the claimed dimensions.   It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify Webster’s device to have the claimed dimensions, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d272, 205 USPQ 215 (CCPA 1980).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Painchaud et al.
Painchaud shows the multi-core 132s, but does not show the claimed relative refractive index difference.   It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify Webster’s device to have the claimed relative refractive index difference, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d272, 205 USPQ 215 (CCPA 1980).
 
 
   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/
Primary Examiner, Art Unit 2883